DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 24th, 2022 have been fully considered but they are not persuasive. Applicant argues the controlling system of Pearl is not positioned inside the inner space that is upstream of the first and second bearings. This argument is not persuasive. The claims broadly recited a “controlling system” for controlling the pitch. As indicated by the election of Species A, the controlling system is actuator “9” and mechanism “31”. The equivalent structure to “9” and “31” in Pearl is the actuator “54” which is positioned within the rotor and upstream of the bearings, and then there is the mechanism “102” which is similarly positioned upstream of the bearings. Applicant’s own “controlling system” includes the actuator, but the actuator is supplied hydraulic or electrical energy, and those supplies include structure positioned between the bearings (10, 12, 33, 36). Just because interacting structure of the controlling system is positioned between the bearings does not negate the equivalent structure (actuator, bevel gear) are positioned upstream of the bearings, and positioned inside the inner space of the rotor. Unless and until the claims require specific structure of the controlling system to be positioned upstream of the bearings, Pearl is believed to still anticipate the instantly claimed structure. The rejections are maintained.





Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mechanism configured to transform the movement in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,396,821. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims include all of the same features and limitations, except 11,396,821 is more narrow and includes limitation “the frustoconical portion of the shaft extending around the cylindrical portion”. The remaining limitations are the same, although the instant application defines the rotor comprising an annular rotor whereas 11,396,821 defines it as a ring.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Pearl (US 2850103).
Regarding claims 1-3, Pearl discloses a turbine engine with a longitudinal axis, comprising a rotor (34 in figure 2) bearing at least one variable-pitch blade (40 in figure 2), the rotor being guided in rotation with respect to a fixed structure (120, 132) of the turbine engine via a first bearing (130 in figure 2) and a second bearing (134 in figure 2), a controlling system for controlling the pitch (44, 46, 48, 50, 54 in figure 2) of the at least one blade, the controlling system being secured to the rotor and including at least one first energy-driven actuator (54 in figure 2), the control system (44, 46, 48, 50, 54 in figure 2) being arranged axially upstream of the first and second bearings, a device for transferring the energy (32, 64 in figure 2), arranged axially between the first bearing and the second bearing, the transfer device comprising a fixed member (64 in figure 2) secured to said stationary structure and a mobile member (32 in figure 2) secured to the rotor, the rotor includes a support ring (Figure 2) for supporting the at least one blade and a shaft (32 in figure 2) having a frustoconical portion (36 in figure 2) and a cylindrical portion (32 in figure 2) on which the first and second bearings as well as the mobile member of the transfer device are mounted. The rotor is annular and defines an inner space open toward the upstream side and inside of which the controlling system is placed (Figure 2). The first actuator is a hydraulic actuator (actuator 54 includes the pressure control of the hydraulic pressure control at 80), said transferring device being a rotary union (32), said controlling system comprising a mechanism (Figure 2) configured to transform the movement initiated by said hydraulic actuator into a rotary movement of said at least one blade.
Regarding claims 8-9, Pearl discloses the turbine engine according to claim 1 above. Pearl further discloses the rotor is guided in rotation with respect to an annular support (120, 132) of said fixed structure, said support being attached (136) to an inner hub (140) of an intermediate casing, said support comprising a frustoconical upstream wall (120), a frustoconical downstream wall (132) and a tubular cylindrical wall (64) in which the first bearing (130) and the fixed member (defined by passages formed by 64) of said transferring device are housed (64 forms the inner wall of the static structure formed of 120 and 132, thereby having sump and reservoir areas), the cylindrical wall being disposed axially between said upstream wall (120) and said downstream wall (132). The first bearing is disposed upstream of the second bearing (Figure 2). 
Regarding claim 10, Pearl discloses the turbine engine according to claim 1 above. Pearl further discloses the rotor is coupled in rotation to a planet carrier of a reduction gear (gear reduction 20).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. The double patenting rejections were changed from provisional non-statutory double patenting to non-statutory double patenting as the accompanying application has since been printed as an issued U.S. Patent. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745